Exhibit 10.1

 

LOGO [g781260dsp1.jpg]

Edward Spehar

[Address]

Dear Ed,

I am excited to invite you to join Brighthouse Financial, Inc. (together with
its corporate affiliates, “Brighthouse Financial”) in the role of Chief
Financial Officer (“CFO”), and I look forward to your contributions to the
success of our organization. In your new role, you will report to Eric
Steigerwalt, at an initial annual base salary of $600,000 payable bi-weekly.
Based on our discussions and provided you successfully complete the remainder of
our pre-employment process, we anticipate your first day of employment will be
on July 29, 2019, and that you would assume the role of CFO, effective
August 12, 2019. Upon joining our organization, you will be employed by
Brighthouse Services, LLC (the “Company”) and your work location will be
Charlotte, NC.

Your total compensation opportunity includes your base salary, and annual
short-term and long-term incentives. The annual short-term incentive target
opportunity for which you will initially be considered is 140% of your
annualized base salary, and the long-term incentive target opportunity target
for which you will initially be considered is $1,050,000. The annual short-term
incentive award for which you will be considered will be prorated based on the
number of months worked during this year. You will be eligible for an annual
long-term incentive award for this performance year. All awards are
discretionary, with no amounts or targets guaranteed, and they are subject to
individual performance and Brighthouse Financial’s achievement of performance
goals. Awards are generally made by the middle of March following the
performance year. You must be actively employed on the date of any payments or
grants, as determined by the applicable plan or program, to receive such awards.

You will receive a one-time cash sign-on payment of $597,900 which will be paid
to you in the first paycheck following 30 completed calendar days of service. In
the event that you voluntarily terminate your employment for any reason
whatsoever or your employment is terminated for cause before the first
anniversary of the date you begin employment, you will repay the full amount of
this payment to the Company to the extent permissible under law.

If you become employed by the Company, you will receive the following: a grant
of Restricted Stock Units (“RSUs”) in the amount of $197,000 that vest on the
first anniversary of the grant date, plus an additional grant of RSUs in the
amount of $330,300 that vest on the third anniversary of the grant date, each in
a number of RSUs determined based on the value of common stock of Brighthouse
Financial, Inc. at market close on the grant date, subject to applicable
Compensation Committee and other approvals and the other terms described
below. We expect these RSUs to be granted on or about September 3, 2019 (subject
to your continuous employment through the grant date). The RSUs will be subject
to cliff vesting per the above listed timelines and will be calculated from the
grant date. You must remain continuously employed at Brighthouse during this
vesting period. The RSUs will be subject to the terms of the Restricted Stock
Unit Agreement and applicable Stock and Incentive Compensation Plan. In no event
will payment be made on a date later than March 1st of the year after vesting.



--------------------------------------------------------------------------------

The above will be granted, paid or delivered provided you remain continuously
employed by the Company and in good standing through each such grant, payment
and vesting date. If you are not actively employed by the Company for any reason
on the dates noted above, other than an involuntary termination not for cause,
you will forfeit any ungranted or unpaid amounts. Note that these awards or
payments are not eligible for deferral into any non-qualified deferred
compensation plan and will be taxed as wages as and when paid to you, as further
described below.

You will be eligible for relocation benefits identified in and pursuant to the
terms of the applicable Company Relocation Policy. Upon receipt of your signed
acceptance of this offer, the Company will authorize our designated relocation
management firm to contact you to discuss available benefits and guide you
through the relocation process. To ensure you qualify for relocation benefits,
please do not contact or sign any agreement with a real estate agent for home
sale or home purchase until you are contacted by the Company’s relocation
vendor. Please note that under the applicable Company Relocation Policy you may
be required to reimburse all or a portion of relocation assistance paid by the
Company in accordance with the terms of the relocation agreement.

The Company has a competitive and comprehensive array of benefits designed to
provide eligible employees with choice and flexibility. You will be eligible for
healthcare and dental coverage, flexible spending accounts, disability income
benefits, group life insurance, and 401(k) and profit-sharing plans, as well as
several voluntary programs such as legal services and commuter benefits. Your
participation in the Company’s benefit programs are subject to the terms of each
benefit plan. More specific information about your benefits will be delivered
shortly after your employment date. If you are a prior MetLife employee, you
acknowledge that you will not be given credit for any prior years of service
with MetLife or any MetLife affiliate for any purpose whatsoever.

Income taxes, including employment taxes, will be withheld and deposited as
appropriate to each payment type described in this letter. Please review the
specific information that will be provided to you regarding each type of award
or program described in this letter, because tax consequences can vary depending
on the type of payment.

In a full calendar year, you will be eligible for 25 paid time off (PTO) days.
You will be eligible for a prorated value of 13 PTO days through the balance of
2019. In addition, you will be eligible for 12 paid holidays; holiday schedules
will vary based on the department and/or calendar dates of the holidays. If
fewer than 12 holidays are observed in each calendar year, the remaining number
will be converted into floating holidays. The Company’s Paid Time Off (PTO) and
Holiday policies contain additional information concerning conditions for
eligibility, use and payment of PTO and holidays.

This offer, and the provision or receipt of any benefits described in this
offer, is contingent on your successful completion of the Company’s
pre-employment processes, including a satisfactory background check, which may
include fingerprinting, professional reference checks, and any other validations
as deemed relevant or necessary. This offer is subject to withdrawal if, among
other circumstances, the background check, reference checks or other validations
do not meet Company requirements. In addition, this offer is contingent upon:
(1) your execution of the Company’s Agreement to Protect Corporate Property that
includes, among other things, certain restrictions on your ability to use or
disclose Brighthouse Financial’s confidential information or to solicit
Brighthouse Financial’s customers, employees or agents after your employment
with the Company ends; and (2) your acknowledgment and agreement to Brighthouse
Financial’s Insider Trading Policy, Antitrust Policy (if applicable), and Code
of Conduct.

 

2



--------------------------------------------------------------------------------

This offer of employment is based on our confidence that your employment with
the Company will be a mutually rewarding and enriching experience, but it is not
an employment contract, and does not represent a guarantee of continued
employment for any period of time. Employment at the Company is “at will,” which
means that either you or the Company may terminate the relationship at any time
with or without cause or notice.

Ed, I look forward to you formally accepting our job offer, and I am confident
you will be a great addition to the team. There are many opportunities to
contribute to the achievement of our vision and strategic objectives.

Please accept this offer by signing below.

Please feel free to give me a call with any questions that you may have at
980-949-xxxx.

Sincerely,     

/s/ Vonda Huss                                        

Vonda Huss

Chief Human Resources Officer

Accepted:

 

/s/ Edward Spehar

         

July 24, 2019

Edward Spehar      Date

 

3